DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on august 26, 2021, has been received and made of record. In response to the Non-Final Office Action dated May 27, 2021, claims 1, 2, 10, 18 and 20have been amended.

Response to Arguments
Regarding the objection to the Drawings, Applicant has amended the claims to cancel the previously identified unillustrated recited features.   Therefore, the outstanding objection to the drawings is withdrawn.
Regarding the objection to claim 18, Applicant has amended the claim to address the previously identified informality.  Therefore, the outstanding objection to claim 18 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 18 and 20, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 1-5, 8 and 9, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 6 and 7, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 10, 13 and 14, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claims 15-17, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 
Regarding the 35 U.S.C. 103 rejection of claim 19, Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the independent claim, from which claims 2-9 depend and inherit all limitations therefrom, recites “a vent hole in a side of the second end of the lens barrel” and “a membrane attached to an outermost surface of the second end of the lens barrel.”   It is unclear what area, portion or region constitutes the newly recited “side of the second end” or the newly recited “outermost surface of the second end.”  The Applicant has not been found to provide any indication of support for the newly added limitations, and has merely been found to include a statement that “Applicant respectfully submits that the amendments effected by entry of the present Amendment do not introduce any new matter and are fully supported by the application as originally filed.” (Remarks, p. 5).  Further to this, Applicant’s Remarks are found to be merely directed to the newly recited claim language/elements, and have not been found to provide any reference to the original written disclosure.   Although a review of the disclosure finds references to a “second end of the lens barrel” (e.g., [0006], [0008]), the references do not include indication or discussion of “a side of the second end” or “an outermost surface of the second end of the lens barrel,” and at best appear to possibly indicate the “second end of the lens barrel” to be an furthest, most extreme point on the lens barrel, i.e., the point the circuit board is positioned to cover.  The original disclosure has not been found to include any reference or discussion as to an intended location of the membrane with reference to “the second end”.  Absent of the recited, but not discussed within the original disclosure, amorphous and undefined area, portion or region, etc. of “a side of the second end” or “an outermost surface of the second end of the lens barrel”, one skilled in the art would not be put on fair notice regarding the metes and bounds of the invention.   In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
It is noted to Applicant that a detailed response to this rejection would include express indication of support for the newly claimed subject matter within the original disclosure.
Regarding claim 2, the claim, from which claim 3 depends and inherits all limitations therefrom, recites “wherein the second end of the lens barrel extends linearly from the first end of the lens barrel to the circuit board” and “the membrane is located radially inward of the first end of the lens barrel.”  The Applicant has not been found to provide any indication of support for the newly added limitations, and has merely been found to include a statement that “Applicant respectfully submits that the amendments effected by entry of the present Amendment do not introduce any new matter and are fully supported by the application as originally filed.” (Remarks, p. 5).  Further to this, Applicant’s Remarks are found to be merely directed to the newly recited claim language/elements, and have not been found to provide any reference to the original written disclosure.   Although a review of the disclosure finds references to a “second end of the lens barrel” (e.g., [0006], [0008]), the references have not been found to include any indication or discussion of “the second end of the lens barrel extends linearly from the first end of the lens barrel to the circuit board” or “the membrane is located radially inward of the first end”.  Absent of the recited, but not discussed within the original disclosure, linear extension or radially inward location, one skilled in the art would not be put on fair notice regarding the metes and bounds of the invention.   In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
It is noted to Applicant that a detailed response to this rejection would include express indication of support for the newly claimed subject matter within the original disclosure.
detailed description must be in such particularity as to enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed. (Underlining added.) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 20 recites “wherein the circuit board includes a single vent hole only”.  However, claim 10, from which claim 20 depends and inherits all limitations therefrom, previously recites “wherein the circuit board has a single vent hole extending linearly through the circuit board such that the single vent hole…”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0242321 to Nakajima et al. (hereinafter “Nakajima”) in view of U.S. Patent Publication No. 2012/0229701 to Pavithran et al. (hereinafter “Pavithran”).
Regarding claim 1, Nakajima teaches an apparatus comprising a lens barrel (e.g., figs. 2-10, element 50) having an inner channel extending from a first end of the lens barrel to a second end of the lens barrel (e.g., figs. 2-10, channel associated with optical axis O), the lens barrel including one or more inner lenses positioned within the inner channel (e.g., figs. 2-10, element 43).  Nakajima, however, has not been found by the Examiner to expressly disclose wherein the lens barrel has a vent hole in a side of the second end of the lens barrel that extends from the inner channel to an exterior surface of the lens barrel, or a membrane attached to an outermost surface of the second end of the lens barrel such that the membrane is located externally of the second end of the lens barrel and positioned to cover the vent hole, wherein the 
Nevertheless, Pavithran teaches a similar apparatus wherein a lens barrel has a vent hole in a side of a second end of the lens barrel (e.g., fig. 1, hole 120 in a side of lens barrel 110, with a second end being interpreted as an end further from a point of light entry) that extends from an inner channel to an exterior surface of the lens barrel (e.g., fig. 1, hole 120 extends from an area including a sensor to an exterior surface of the lens barrel 110), and a membrane attached to an outermost surface of the second end of the lens barrel such that the membrane is located externally of the second end of the lens barrel (e.g., fig. 1, membrane 122 is attached to an outermost surface, versus an innermost surface inside the inner channel or even an intermediate surface inside the hole 120) and positioned to cover the vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the hole and membrane as taught by Pavithran with the apparatus as taught by Nakajima in order to allow for pressure equalization between the inside and outside of the apparatus, to prevent pressure differentials that could dame sensitive components and/or to assist with heat dissipation without introducing dust or debris.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
a first end,” “a second end,” “an outermost surface,” or “externally of the second end of the lens barrel”; leaving these broad, undefined limitations open to interpretation.   
Regarding claim 2, Nakajima and Pavithran teach all of the limitations of claim 2 (see the 35 U.S.C. 103 rejection to claim 1, supra) including teaching wherein the first end of the lens barrel is configured for connection to a retaining ring to fasten an outer lens to the lens barrel (‘321 – e.g., figs. 2-10, threading 34 of element 50 is configured for connection of retaining ring 22 to fasten outer lens 41) such that the outer lens is positioned to cover the first end of the lens barrel (‘321 – e.g., figs. 2-10, lens 41 is positioned to cover a first, closer end of element 50) and the second end of the lens barrel is covered by a circuit board (‘321 – e.g., figs. 2-10, is covered by circuit board 71), wherein the second end of the lens barrel extends linearly from the first end of the lens barrel to the circuit board (‘321 – figs. 2-10, e.g., see area of fixing wall 54 of element 50) and the membrane is located radially inward of the first end of the lens barrel (placement of the membrane 122 of ‘701 in association with fixing wall 54 area of element 50 of ‘321 would result in the membrane being located radially inward of the first end of the lens barrel, as area of fixing wall 54 is located radially inward of at least an area/end of the lens barrel 50 closer to lens 41).
	Regarding claim 3, Nakajima and Pavithran teach all of the limitations of claim 3 (see the 35 U.S.C. 103 rejection to claim 2, supra) including teaching wherein the outer lens is attached to the lens barrel with an air-tight seal (‘701 –flow of air into the channel is controlled by vent hole 120 and membrane 120; [0021]; ‘321 – e.g., fig. 3, O-ring 35; A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   
Regarding claim 4, Nakajima and Pavithran teach all of the limitations of claim 4 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching a circuit board positioned to cover the second end of the lens barrel (‘701 – e.g., fig. 1, element 104; [0021]; ‘321 – figs. 3-10, element 71; [0055]), and an image sensor attached to the circuit board and positioned at the second end of the lens barrel to receive light incident through the one or more inner lenses of the lens barrel (‘701 – e.g., fig. 1, element 102; [0021]; ‘321 – figs. 3-10, element 72; [0055]). 
Regarding claim 5, Nakajima and Pavithran teach all of the limitations of claim 5 (see the 35 U.S.C. 103 rejection of claim 4, supra) including teaching wherein the lens barrel is glued to the circuit board (‘701 – e.g., fig. 1, glue 114; ‘321 – fig. 3, adhesive 64; [0054]). 
Regarding claim 9, Nakajima and Pavithran teach all of the limitations of claim 9 (see the 35 U.S.C. 103 rejection of claim 1, supra) including teaching wherein the . 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Pavithran in view of U.S. Patent Publication No. 2012/0062790 to Tazoe.
Regarding claim 6, Nakajima and Pavithran teach all of the limitations of claim 6 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the membrane is hydrophobic.  
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent wherein the membrane is hydrophobic (e.g., [0064-72], water repellency).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Nakajima and Pavithran in order to take advantage of water repellency to better limit the possibility of any moisture entering the inner channel and negatively affecting the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 7, Nakajima and Pavithran teach all of the limitations of claim 7 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose wherein the membrane includes polytetrafluoroethylene.
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent in which the membrane includes polytetrafluoroethylene ([0066], [0069]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Nakajima and Pavithran in order to take advantages of the properties of polytetrafluoroethylene, such as water repellency, resulting in means to better protect the internal elements of the apparatus;  also polytetrafluoroethylene provides advantageous properties such as heat, electrical, chemical and UV resistance.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima and Pavithran in view of Japanese Patent Publication No. 2009-100174 to Shimizu (hereinafter “Shimizu ‘174”; machine translation previously provided).
Regarding claim 8, Nakajima and Pavithran teach all of the limitations of claim 8 (see the 35 U.S.C. 103 rejection of claim 1, supra) except for being found by the Examiner to expressly disclose a membrane that is waterproof.  It is also noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).  
Nevertheless, Shimizu ‘174 teaches a membrane employed in association with a similar apparatus wherein the membrane is waterproof ([0023], non-water permeability).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Shimizu ‘174 with the apparatus as taught by Nakajima and Pavithran in order to also prevent water access and thus better protect the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2007-128987 to Shimizu (hereinafter “Shimizu ‘987”; machine translation previously provided) in view of U.S. Patent Publication No. 2008/0237768 to Yajima et al. (hereinafter “Yajima”) in view of Pavithran.
Regarding claim 10, Shimizu ‘987 teaches an apparatus comprising a lens barrel having an inner channel extending from a first end of the lens barrel to a second end of the lens barrel (e.g., fig. 3, element 35), the lens barrel including one or more inner 
Shimizu ‘987 has not been found by the Examiner to expressly disclose wherein the circuit board has a single vent hole extending linearly through the circuit board such that the single vent hole defines a non-tortuous path that extends from the inner channel to an opposite side of the circuit board, or expressly disclose a membrane attached to the circuit board and positioned to cover the vent hole, wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole. 
It is noted that Shimizu ‘987 discloses that the hole between the inner channel and an opposite side of the circuit board, as well as has a bent hole structure to make it difficult for foreign matter to enter the inner channel (e.g., [0077]).
Yajima teaches a similar apparatus having a single vent hole extending linearly through a board such that the single vent hole defines a non-tortuous path that extends from an inner channel to an opposite side of the board (e.g., fig. 3, hole 49; [0045]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have adapted the apparatus as taught by Shimizu ‘987 with the hole as taught by Yajima, resulting in the circuit board having a single vent hole extending linearly through the circuit board such that the single vent hole defines a non-tortuous path that extends from the inner channel to an opposite side of the circuit 
Further to this, Pavithran teaches employing a membrane (e.g., fig. 1, membrane 122) positioned to cover a vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow; it is also noted that Pavithran discloses a single linearly extending vent hole such that the single vent hole defines a non-tortuous path).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Pavithran with the vent hole of the circuit board of the apparatus as taught by Shimizu ‘987 and Yajima in order allow ventilation, while also acting as an additional barrier to moisture and very small foreign matter, resulting in better protection of the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 11, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 11 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching the apparatus comprising an outer lens that is attached to the lens barrel and 
Regarding claim 12, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching wherein the outer lens is attached to the lens barrel with an air-tight seal (‘701 – lens system sealed via glue 118; flow of air into the channel is controlled by vent hole 120 and membrane 120; [0021]). 
Regarding claim 13, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 13 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the apparatus comprising an image sensor attached to the circuit board (e.g., ‘987 - fig. 1, image sensor 3; ‘701 – fig. 1, image sensor 102; ‘768 – fig. 3, element 34) and positioned at the second end of the lens barrel to receive light incident through the one or more inner lenses of the lens barrel (e.g., ‘987 – fig. 3; ‘701 – fig. 1). 
Regarding claim 14, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 14 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the lens barrel is glued to the circuit board (‘987 – e.g., fig. 3, element 4, [0069]; ‘701 – e.g., fig. 1, glue 114).
Regarding claim 20, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 10, supra) including teaching wherein the circuit board includes a single vent hole only (e.g., ‘768 – fig. 3, hole 49).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu ‘987, Yajima and Pavithran in view of Tazoe.
Regarding claim 15, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 15 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the membrane is hydrophobic.  
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent wherein the membrane is hydrophobic (e.g., [0064-72], water repellency).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Shimizu ‘987, Yajima and Pavithran in order to better limit moisture from entering the inner channel and negatively affecting the internal elements of the apparatus.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 16 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the membrane includes polytetrafluoroethylene.

Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent in which the membrane includes polytetrafluoroethylene ([0066], [0069]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Tazoe with the apparatus as taught by Shimizu ‘987, Yajima and Pavithran in order to take advantages of the properties of polytetrafluoroethylene, such as water repellency, resulting in means to better protect the internal elements of the apparatus;  also polytetrafluoroethylene provides advantageous properties such as heat, electrical, chemical and UV resistance.  "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
 Regarding claim 17, Shimizu ‘987, Yajima and Pavithran teach all of the limitations of claim 17 (see the 35 U.S.C. 103 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose wherein the membrane is waterproof.
It is noted that Pavithran does teach that any type of filter could be used so long as it is suitable for filtering contaminants while permitting air flow ([0027]).
Nevertheless, the use of membranes to cover vents is well-known in the imaging arts.  For example, Tazoe teaches a membrane for covering a vent in which the A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu ‘174 in view of Yajima, in further view of Pavithran.
Regarding claim 18, Shimizu ‘174 teaches an image capture device comprising a lens assembly (e.g., figs. 2, 4 and 5, element 5) including a cavity (e.g., figs. 2, 4 and 5) between an outer lens (e.g., figs. 2, 4 and 5, element 5a) and an image sensor (e.g., figs. 2, 4 and 5, element 8; [0031]) attached to a circuit board (e.g., figs. 2, 4 and 5, element 9; [0032]), wherein one or more inner lenses (e.g., figs. 2, 4 and 5, element 5b) are positioned inside the cavity to direct light incident on the outer lens to the image sensor (e.g., figs. 2, 4 and 5, [0025]), and wherein the cavity is connected to a space external to the lens assembly by a vent hole (e.g., figs. 2, 4 and 5, see indicator 9a; [0033]), as well as teaches a membrane having pores large enough to permit nitrogen gas to flow through the membrane ([0023], air permeability and non-water permeability).   However, Shimizu ‘174 has not been found by the Examiner to expressly disclose the 
Nevertheless, Yajima teaches a similar apparatus having a vent hole extending linearly through a board such that the vent hole defines a non-tortuous path (e.g., fig. 3, hole 49; [0045]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have adapted the apparatus as taught by Shimizu ‘987 with the hole as taught by Yajima, resulting in the circuit board having a vent hole extending linearly through the circuit board such that the vent hole defines a non-tortuous path, so as to allow for a much simpler design only requiring a single straight hole and not a bent hole structure, while still preventing foreign particles from entering the internal area and further limiting the pass-through point possibilities of foreign particles, moisture, etc. to one access point; as well as allowing better air flow dynamics due to the straight flow versus a bend.
Further to this, Pavithran teaches employing a membrane (e.g., fig. 1, membrane 122) positioned to cover a vent hole (e.g., fig. 1), wherein the membrane has pores large enough to permit nitrogen gas to flow through the membrane and the vent hole ([0027], permits air flow; it is also noted that Pavithran discloses a single linearly extending vent hole such that the single vent hole defines a non-tortuous path).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the membrane as taught by Pavithran with the vent hole of the circuit board of the apparatus as taught by Shimizu ‘174 and Yajima in order allow ventilation, while also acting as an additional barrier to moisture and very small foreign matter, resulting in better protection of the internal elements of the apparatus.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 19, Shimizu ‘174, Yajima and Pavithran teach all of the limitations of claim 19 (see the 35 U.S.C. 103 rejection of claim 18, supra) including wherein the space external to the lens assembly is external to a body (‘174 - e.g., figs. 2, 4 and 5, housing 2) of the image capture device that is attached to the lens assembly (e.g., ‘174 – figs. 2, 4 and 5; [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Japanese Patent Publication No. 2009-100174 to Shimizu (hereinafter “Shimizu ‘174”; machine translation provided) expressly teaches that the filter 7 is provided on the lens barrel 33e so as to cover the ventilation hole 33i ([0076])
	U.S. Patent Publication No. 2017/0280558 to Ohara et al. teaches a single, non-tortuous hole through a circuit board for venting purposes.
U.S. Patent Publication No. 2015/0321556 to Chamuczynski et al. teaches a housing with a micro-porous membrane covering a non-recessed vent hole. 
U.S. Patent No. 9,640,575 to Ryu et al. teaches covering a hole in the housing of an image sensor chamber from the outside.
U.S. Patent No. 10,440,248 to Park teaches a lens retaining ring.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697